IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYRONE WALKER,
No. 69, 2015
Defendant Below,
Appellant, Court Below: Superior Court
of the State of Delaware in and
v. for New Castle County

STATE OF DELAWARE, Cr. ID No. 1 102019692

Plaintiff Below,
Appellee.

mmmwcammcmammamao:

Submitted: June 23, 2015
Decided: September 10, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 10lh day of September 2015, upon careful consideration of the
appellant’s brief under Supreme Court Rule 26(c), his attomey’s motion to
withdraw, and the State’s response, it appears to the Court that:

(1) On April 11, 201 1, Walker was charged in a twenty~five count
indictment on four counts of Assault in the First Degree, twelve counts of
Possession of a Firearm During the Commission of a Felony, two counts of
Assault in the Second Degree, six counts of Reckless Endangering in the
First Degree, and one count of Possession of a Firearm by a Person
Prohibited. On November 29, 2011, Walker pled guilty to three counts of

Assault in the First Degree and one count of Possession of a Firearm During

the Commission of a Felony, and the State dismissed the other counts in the
indictment. On June 8, 2012, the Superior Court sentenced Walker to a total
of thirty-nine years at Level V imprisonment suspended after thirty-seven
years for decreasing levels of supervision.1

(2) On April 23, 2013, Walker ﬁled a motion for postconviction
relief under Superior Court Criminal Rule 61. Walker alleged that his guilty
plea was involuntary due to the ineffective assistance of his trial counsel.
According to Walker, but for the ineffectiveness of his trial counsel, Walker
would not have pled guilty. Postconviction counsel (“Postconviction
Counsel”) was appointed to represent Walker. Postconviction Counsel ﬁled
an amended motion for postconviction relief and a request for an evidentiary
hearing. Walker’s former trial counsel ﬁled an afﬁdavit in response to the
allegations of ineffective assistance of counsel in the amended
postconviction motion, the State ﬁled a response to the amended
postconviction motion, and Postconviction Counsel ﬁled a reply.

(3) By order dated October 10 and ﬁled on October 13, 2014, the

Superior Court denied the amended motion for postconviction relief as

' At the same sentencing proceeding, Walker was sentenced to eight years at Level V in a
different case, Cr. [D No. 1009006104, for his June 201 l convictions for Reckless
Endangering in the First Degree and Possession of a Firearm During the Commission ofa
Felony. That case is not the subject of this appeal.

7

-r

without merit and denied the request for an evidentiary hearing.
Postconviction Counsel moved for reargument of the October 10 order, and
the Superior Court directed the State to ﬁle a response. Upon review of the
State’s response, Postconviction Counsel withdrew the motion for
reargument. On January 23, 2015, the Superior Court entered an order
conﬁrming its prior order of October 10, 2014, denying the amended motion
for postconviction relief. This appeal followed.

(4) On appeal, Postconviction Counsel has ﬁled a brief and a
motion to withdraw under Supreme Court Rule 26(c).2 Postconviction
Counsel asserts that, based upon a complete and careful examination of the
record, there are no arguably appealable issues. Postconviction Counsel
represents that she provided Walker with a copy of the motion to withdraw
and the accompanying brief and informed Walker of his right to identify any
points he wished this Court to consider on appeal. Walker has not submitted
any points for this Court’s consideration. The State has reSponded to the
Rule 26(c) brief and has moved to afﬁrm the Superior Court’sjudgment.

(5) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), this Court must be satisﬁed that the appellant’s

counsel has made a conscientious examination of the record and the law for

2 See Del. Supr. Ct. R. 26(c) (governing appeals without merit).
3

arguable claims.3 Also, the Court must conduct its own review of the record
and determine whether “the appeal is indeed so frivolous that it may be
decided without an adversary presentation.”4

(6) In this case, having conducted “a full examination of all the
proceedings” and having found no nonfrivolous issue for appeal,” the Court
concludes that Walker’s appeal is “wholly without merit.”6 The Court is
satisfied that Postconviction Counsel made a conscientious effort to examine
the record and the law and pmperly determined that Walker could not raise a

meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

 

3 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Cow-I qf'Appeals of Wisconsin, 486
US. 429, 442 (1988); Anders v. California, 386 US. 738, 744 (1967).

4 Penson v. Ohio, 433 vs. at 31.
5 1d, at 30.

r
'See 31mm note 1.